DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/25/2020.
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 11/25/2020 is acknowledged.  The traversal is on the grounds that (a) that the passivation agent within Dover is directed to fluorine of fluorine containing compound ([0006], Dover) and the applicant discloses discusses disadvantages of contacting lithium with a fluorine agent (instant specification page 2) and (b) that the special technical feature is also directed to wherein the lithium metal has a content of sodium of less than 200 ppm.  This is not found persuasive because (a) while the applicant discloses disadvantages of fluorine and a fluorine contain compound, the instant independent claims 1 and 15 do not have any limitation limiting the addition of fluorine. Furthermore, independent claim 1 specifically states “or halogen” and fluorine is a halogen, therefore, claim 1 does include fluorine. Thus, the examiner does not find the applicants argument persuasive. In response to argument (b), Dover discloses using lithium metal thus the material would be just lithium and would not contain sodium. Second, MPEP 2144.04 VII discloses purifying an old product is not novel unless it is a novel method of purifying the old product, which is not the case for the two Groups. Third, Dover discloses 
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claim 15-20 directed to an invention non-elected with traverse in the reply filed on 11/25/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 1 line 4: in a range of 180.5oC to 300oC in an inert organic solvent; wherein the one
Cancel claims 15-20

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Dover (US 2007/0006680) is one of the closest prior arts of record. Dover discloses where a method for producing a stabilized lithium metal (abstract) the method comprising: bring lithium metal into contact with one or more passivating agents ([0014]) in the range of 180.5 degrees Celsius to 300 degrees Celsius ([0027]) in an inert organic solvent ([0014]) wherein the lithium metal has a content of sodium less than 200 ppm ([0014] and [0027]). Dover is silent to the specific passivation agent used within the method. Dover does discloses boron tri-fluoride tert-butyl methyl etherate as the passivation agent ([0014]) this is the closest to the instant claimed invention. The linear formula is (CH3)3COCH3 . BF3. However, for the instant claimed invention wherein x is 0 and A is boron which is this case R4 is omitted. Thus, the prior art has 3 halogens and 1 aryloxy group, thus four groups. However, it is in a situation wherein only three groups are allowed. Therefore, the instant claimed is non-obvious over the prior art of record. Yoon is the second closest prior art of record. Yoon discloses a method for producing a lithium metal ([0030], the anode is lithium metal), the method comprising bring lithium metal into contact with one or more passivation agent ([0030], [0065], [0007], the electrolyte comprises the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724